DECISION AND JUDGMENT ENTRY
This matter is before the court on the petition of relator Vincent Oliver requesting that this court issue a writ of mandamus, pursuant to R.C. Chapter 2731, ordering respondent, Franklin R. Caltrider, as Deputy Registrar, Ohio Bureau of Motor Vehicles, to correct relator's driving record.
6th Dist.Loc.App.R. 6 provides that, in an original action, the relator shall "file a praecipe directing the clerk of the court of appeals to serve a copy of the complaint on each other party at the addresses listed in the praecipe."  The record before us reveals that relator did not file a praecipe along with his petition and, consequently, the respondent has not been served with the petition.  For this reason, we dismiss relator's petition for a writ of mandamus.  This cause is dismissed at relator's costs.
  ___________________________ PIETRYKOWSKI, P.J., Judge
Peter M. Handwork, J, James R. Sherck, J, CONCUR.